10-539-ag
         Huang v. Holder
                                                                                       BIA
                                                                                 Abrams, IJ
                                                                               A099 538 610
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 18th day of October, two thousand eleven.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                DEBRA ANN LIVINGSTON,
 9                RAYMOND J. LOHIER, JR.,
10                        Circuit Judges.
11       _______________________________________
12
13       JIANG BO HUANG,
14                Petitioner,
15
16                         v.                                   10-539-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Veronica Frösen, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Anthony P. Nicastro, Senior
27                                     Litigation Counsel; Bernard A.
28                                     Joseph, Trial Attorney, Office of
29                                     Immigration Litigation, Civil
30                                     Division, United States Department
31                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Jiang Bo Huang, a native and citizen of

 6   China, seeks review of a January 26, 2010, order of the BIA

 7   affirming the July 10, 2008, decision of Immigration Judge

 8   (“IJ”) Steven R. Abrams denying Huang’s application for

 9   asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).   In re Jiang Bo Huang,

11   No. A099 538 610 (B.I.A. Jan. 26, 2010), aff’g No. A099 538

12   610 (Immig. Ct. N.Y. City July 10, 2008).   We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we have reviewed

16   the IJ’s decision as supplemented by the BIA’s decision.

17   See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).

18   The applicable standards of review are well-established.

19   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562

20 F.3d 510, 513 (2d Cir. 2009).

21       Substantial evidence supports the agency’s adverse

22   credibility determination.   The IJ noted a significant

23   discrepancy between Huang’s testimony and letters from his

                                     2
 1   mother and cousin.   While Huang argues that his testimony

 2   might have been consistent with the letters for various

 3   reasons, his explanations do not compel the conclusion that

 4   there was no discrepancy.   See Majidi v. Gonzales, 430 F.3d
5   77, 80 (2d Cir. 2005) (“A petitioner must do more than offer

 6   a plausible explanation for his inconsistent statements to

 7   secure relief; he must demonstrate that a reasonable fact-

 8   finder would be compelled to credit his testimony.”

 9   (internal quotation marks omitted)).   Accordingly, because

10   the record supports the IJ’s finding that there was a

11   significant discrepancy, the IJ reasonably relied on it in

12   making an adverse credibility determination. See Xiu Xia Lin

13   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008) (noting that,

14   under the REAL ID Act, “an IJ may rely on any inconsistency

15   or omission in making an adverse credibility determination

16   as long as the ‘totality of the circumstances’ establishes

17   that an asylum applicant is not credible.” (quoting 8 U.S.C.

18   § 1158(b)(1)(B)(iii))).

19       Contrary to his contention that the IJ failed to

20   sufficiently develop the record, Huang was confronted with

21   the discrepancy between the letters and his testimony during

22   his cross-examination and thus had an opportunity to clarify

23   his testimony.   Cf. Zhi Wei Pang v. Bureau of Citizenship &


                                   3
 1   Immigration Servs., 448 F.3d 102, 107 (2d Cir. 2006)

 2   (explaining, in a pre-REAL ID Act case, that an adverse

 3   credibility finding may be overturned if an applicant is not

 4   given an opportunity to explain minor inconsistencies in his

 5   testimony).   The IJ found that when so confronted, Huang’s

 6   demeanor suggested that he was caught in a lie.     We defer to

 7   the IJ’s assessment of demeanor, as he had “the unique

 8   advantage . . . of having heard directly from the

 9   applicant.”     Majidi, 430 at 81 n.1 (internal quotation

10   marks omitted).   Moreover, we can be confident with the IJ’s

11   demeanor finding in this case because it was linked to

12   Huang’s lack of explanation for the discrepancy between his

13   testimony and documentary evidence.    See Li Hua Lin v. U.S.

14   Dep’t of Justice, 453 F.3d 99, 109 (2d Cir. 2006) (“We can

15   be still more confident in our review of observations about

16   an applicant’s demeanor where, as here, they are supported

17   by specific examples of inconsistent testimony.”).

18       Having found that Huang’s testimony had been called

19   into question by the discrepancy between his testimony and

20   the letters and his demeanor, the IJ reasonably expected

21   Huang to provide corroborative materials to rehabilitate his

22   testimony.    See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

23   Cir. 2007).   The IJ reasonably concluded that Huang did not


                                    4
 1   provide sufficient corroborating evidence.   See Xiao Ji Chen

 2   v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006)

 3   (stating that the weight afforded to an applicant’s evidence

 4   lies largely within the discretion of the IJ); 8 U.S.C.

 5   § 1252(b)(4) (“No court shall reverse a determination made

 6   by a trier of fact with respect to the availability of

 7   corroborating evidence . . . unless the court finds . . .

 8   that a reasonable trier of fact is compelled to conclude

 9   that such corroborating evidence is unavailable.”).

10       Together, the significant discrepancy between Huang’s

11   testimony and the letters, the IJ’s assessment of his

12   demeanor, and his failure to provide corroborating evidence

13   provide substantial evidence in support of the adverse

14   credibility determination.   See 8 U.S.C.

15   § 1158(b)(1)(B)(iii).   Thus, because Huang’s applications

16   for asylum, withholding of removal, and CAT relief shared

17   the same common factual basis, the agency did not err in

18   denying all forms of relief based on the adverse credibility

19   determination.   See Paul v. Gonzales, 444 F.3d 148, 156 (2d

20   Cir. 2006).

21       For the foregoing reasons, the petition for review is

22   DENIED.   As we have completed our review, any stay of


                                   5
1   removal that the Court previously granted in this petition

2   is VACATED, and any pending motion for a stay of removal in

3   this petition is DISMISSED as moot.

4                              FOR THE COURT:
5                              Catherine O’Hagan Wolfe, Clerk
6
7




                                 6